 



Exhibit 10.1

 

EXECUTION COPY

 

GCIC CLO II LLC

 

NOTES

 

U.S.$490,000,000 Class A-1 Senior Secured Floating Rate Notes due 2031

 

U.S.$38,500,000 Class A-2 Senior Secured Fixed Rate Notes due 2031

 

U.S.$18,000,000 Class B-1 Senior Secured Floating Rate Notes due 2031

 

U.S.$27,000,000 Class B-2 Senior Secured Floating Rate Notes due 2031

 

U.S.$95,000,000 Class C Secured Deferrable Floating Rate Notes due 2031

 

U.S.$60,000,000 Class D Secured Deferrable Floating Rate Notes due 2031

 

U.S.$179,695,000 Subordinated Notes due 2118

 

NOTE PURCHASE AGREEMENT

 

December 13, 2018

 

Wells Fargo Securities, LLC,

as the Initial Purchaser

550 S. Tryon Street

5th Floor

Charlotte, NC 28202

Attention: Asset-Backed Finance –  GCIC CLO II LLC

 

Ladies and Gentlemen:

 

 

 



Section 1.         Authorization of Notes.

 

This Note Purchase Agreement (the "Agreement") is entered into between GCIC CLO
II LLC, a limited liability company organized under the laws of the State of
Delaware (the "Issuer") and Wells Fargo Securities, LLC, as the initial
purchaser (in such capacity, the "Initial Purchaser"). The Issuer will issue (i)
U.S.$490,000,000 Class A-1 Senior Secured Floating Rate Notes due 2031 (the
"Class A-1 Notes"), (ii) U.S.$38,500,000 Class A-2 Senior Secured Fixed Rate
Notes due 2031 (the "Class A-2 Notes"), (iii) U.S.$18,000,000 Class B-1 Senior
Secured Floating Rate Notes due 2031 (the "Class B-1 Notes"), (iv)
U.S.$27,000,000 Class B-2 Senior Secured Floating Rate Notes due 2031 (the
"Class B-2 Notes"), (v) U.S.$95,000,000 Class C Secured Deferrable Floating Rate
Notes due 2031 (the "Class C Notes") and (vi) U.S.$60,000,000 Class D Secured
Deferrable Floating Rate Notes due 2031 (the "Class D Notes" and, together with
the Class A-1 Notes, the Class A-2 Notes, the Class B-1 Notes, the Class B-2
Notes, and the Class C Notes, the "Secured Notes"). The Issuer will also issue
U.S.$179,695,000 principal amount of Subordinated Notes due 2118 (the
"Subordinated Notes" and, together with the Secured Notes, the "Notes"). The
Issuer will sell to the Initial Purchaser the Secured Notes set forth on
Schedule I hereto (the "Purchased Notes" or the "Offered Notes"). Any Notes
which the Issuer intends to sell directly to GCIC CLO II Depositor LLC (the
"Purchaser") or any Related Entity are referred to herein as the "Direct
Placement Notes" (provided that the Initial Purchaser may facilitate the
settlement of the Direct Placement Notes solely as an accommodation to the
Issuer and the initial purchasers of the Direct Placement Notes). Any reference
herein to the sale of the Notes to or by the Initial Purchaser shall include the
distribution to, and sale by, the Initial Purchaser to the extent reflected as
such on Schedule I hereto. The Secured Notes will be secured by the assets of
the Issuer. The Notes will be issued pursuant to an Indenture to be dated as of
December 13, 2018 (the "Indenture"), between the Issuer and The Bank of New York
Mellon Trust Company, National Association, as the Trustee (the "Trustee").
Pursuant to the Indenture, as security for the indebtedness represented by the
Secured Notes, the Issuer will pledge and grant to the Trustee a security
interest in the Collateral Obligations. The Collateral Obligations will be
managed by GC Advisors LLC (the "Collateral Manager") pursuant to the Collateral
Management Agreement. The Issuer has retained the Collateral Administrator to
perform certain administrative duties with respect to the Collateral Obligations
pursuant to the Collateral Administration Agreement. This Agreement, the
Indenture, the Collateral Management Agreement, and the Collateral
Administration Agreement are referred to collectively herein as the "Transaction
Documents."

 

Capitalized terms used herein but not otherwise defined shall have the meanings
set forth in the Indenture or the Final Memorandum, as applicable.

 

The Offered Notes are to be offered without being registered under the
Securities Act of 1933, as amended (the "Securities Act"), to (i) non-United
States persons outside of the United States in reliance on Regulation S under
the Securities Act ("Regulation S"), and (ii) persons that are both
(A) (x) "qualified institutional buyers" in compliance with the exemption from
registration provided by Rule 144A under the Securities Act ("QIBs") or
(y) solely in the case of Offered Notes issued as Certificated Secured Notes, to
institutional "accredited investors" (as defined in Rule 501(a)(1), (2), (3)
or (7) under the Securities Act) ("Institutional Accredited Investors") and
(B) "qualified purchasers" ("Qualified Purchasers") for purposes of
Section 3(c)(7) under the Investment Company Act of 1940, as amended (the "1940
Act") or entities owned exclusively by Qualified Purchasers.

 

In connection with the sale of the Purchased Notes, the Issuer has prepared an
initial preliminary offering circular dated November 8, 2018 (including all
annexes and exhibits thereto and all information incorporated therein by
reference, the "Initial Preliminary Memorandum"), a second preliminary offering
circular dated November 28, 2018 (including all annexes and exhibits thereto and
all information incorporated therein by reference, the "Second Preliminary
Memorandum") and a final offering circular dated December 10, 2018 (including
all annexes, exhibits, amendments or supplements thereto and all information
incorporated therein by reference, the "Final Memorandum", and each of the
Initial Preliminary Memorandum, the Second Preliminary Memorandum and the Final
Memorandum, a "Memorandum") including a description of the terms of the
Purchased Notes, the terms of the offering, and the Issuer.

 

 2 

 

 

It is understood and agreed that nothing in this Agreement shall prevent the
Initial Purchaser from entering into any agency agreements, underwriting
agreements or other similar agreements governing the offer and sale of
securities with any issuer or issuers of securities, and nothing contained
herein shall be construed in any way as precluding or restricting the Initial
Purchaser’s right to sell or offer for sale any securities issued by any person,
including securities similar to, or competing with, the Notes.

 

Subject to any Refinancing or Re-Pricing, during each Interest Accrual Period,
the Class A-1 Notes shall bear interest at a per annum rate equal to the then
applicable LIBOR plus 1.48% per annum, the Class A-2 Notes shall bear interest
at a per annum rate equal 4.665% per annum, the Class B-1 Notes shall bear
interest at a per annum rate equal to the then applicable LIBOR plus 2.25% per
annum, the Class B-2 Notes shall bear interest at a per annum rate equal to the
then applicable LIBOR plus 1.75% per annum, the Class C Notes shall bear
interest at a per annum rate equal to the then applicable LIBOR plus 2.30% per
annum, and the Class D Notes shall bear interest at a per annum rate equal to
the then applicable LIBOR plus 2.75% per annum.

 

The Issuer hereby agrees with the Initial Purchaser as follows:

 

Section 2.         Purchase and Sale of Notes.

 

Subject to the terms and conditions and in reliance upon the representations and
warranties set forth herein, the Issuer agrees to sell to the Initial Purchaser
the Purchased Notes, and the Initial Purchaser has agreed to use its reasonable
best efforts to resell the aggregate principal amount of Purchased Notes set
forth on Schedule I hereto with investors in accordance with the terms hereof.
If purchased, the Purchased Notes will be purchased at the price specified on
Schedule I. It is understood and agreed that the structuring and placement fee
payable by the Issuer to the Initial Purchaser on the Closing Date with respect
to the Purchased Notes is $1,912,750. Such fee payable by the Issuer may be
netted by the Initial Purchaser against its purchase price payment for the
Purchased Notes. It is understood and agreed that the Initial Purchaser is not
acquiring, and has no obligation to acquire, the Direct Placement Notes (which
Direct Placement Notes will be acquired by the Purchaser on the Closing Date).
It is further understood and agreed that the Initial Purchaser may retain the
Purchased Notes, purchase the Purchased Notes for its own account, place the
Purchased Notes directly with its affiliates, or sell the Purchased Notes to its
affiliates or to any other investor in accordance with the applicable provisions
hereof and of the Indenture.

 

(a)       In addition, the Issuer agrees to pay all costs and expenses,
including, without limitation, the reasonable fees and disbursements of counsel
to the Initial Purchaser (not to exceed $150,000), incident to the performance
by the Initial Purchaser and the Issuer of their obligations hereunder and under
the documents to be executed and delivered in connection with the offering,
co-issuance, sale and delivery of the Notes subject to and in accordance with
the limitations contained in that certain engagement letter dated as of November
9, 2018 between the Initial Purchaser and GC Advisors LLC.

 

 3 

 



 

Section 3.         Delivery.

 

Delivery of the Purchased Notes shall be made in the form of one or more global
certificates delivered to The Depository Trust Company, except that any
Purchased Note to be sold by the Initial Purchaser to an Institutional
Accredited Investor that is also a Qualified Purchaser for purposes of
Section 3(c)(7) of the 1940 Act, but that is not a QIB (as such terms are
defined herein), shall be delivered in fully registered, certificated form in an
amount not less than the applicable minimum denomination set forth in the Final
Memorandum at the offices of Dechert LLP at 10:00 a.m. New York City, New York
time, on December 13, 2018, or such other place, time or date as may be mutually
agreed upon by the Initial Purchaser and the Issuer (the "Closing Date").
Subject to the foregoing, the Purchased Notes will be registered in such names
and such denominations as the Initial Purchaser shall specify in writing to the
Collateral Manager and the Trustee.

 

Section 4.         Representations and Warranties of the Issuer.

 

The Issuer represents and warrants to the Initial Purchaser, as of the Closing
Date, that:

 

(i)        The Final Memorandum and any additional information and documents
concerning the Purchased Notes, including but not limited to one or more
marketing books or preliminary offering circulars, delivered by or on behalf of
the Issuer to prospective purchasers of the Purchased Notes (collectively, such
additional information and documents, the "Additional Offering Documents"), did
not, each as of their respective dates or the date on which such statement was
made and, with respect to the Final Memorandum, as of the Closing Date, include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements in each, in light of the circumstances
under which they were made, not misleading; provided that (i) no representation
or warranty is being made as to the information contained in or omitted from the
Final Memorandum or the Additional Offering Documents furnished in writing by or
on behalf of the Initial Purchaser referenced in the last sentence of
Section 8(a) herein and (ii) no representation or warranty is being made as to
any statements or omissions made in any Additional Offering Documents to the
extent such statements or omissions were corrected, included or clarified in any
subsequent Additional Offering Documents or in the Final Memorandum.

 

(ii)       [Reserved].

 

(iii)      The Issuer is duly organized and validly existing under the laws of
its jurisdiction of organization, has all power and authority necessary to own
or hold its properties and conduct its business in which it is engaged as
described in each Memorandum and has all licenses necessary to carry on its
business as it is now being conducted and is licensed and qualified in each
jurisdiction in which the conduct of its business (including, without
limitation, acquisition of Collateral Obligations and performing its obligations
hereunder and under the other Transaction Documents) requires such licensing or
qualification and in which the failure so to qualify would have a material
adverse effect on the business, properties, assets, or (financial) of such
entity.

 

(iv)     This Agreement has been duly authorized, executed and delivered by, the
Issuer and, assuming due authorization, execution and delivery thereof by the
other parties hereto, constitutes a valid and legally binding obligation of the
Issuer enforceable against the Issuer in accordance with its terms, subject, as
to enforcement only, to the effect of bankruptcy, insolvency, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally or the application of equitable principles in any proceeding, whether
at law or in equity.

 

 4 

 

 

(v)      Each of the other Transaction Documents has been duly authorized,
executed and delivered by the Issuer, and, assuming due authorization, execution
and delivery thereof by the other parties thereto, constitutes the valid and
binding agreement the Issuer, enforceable against the Issuer, in accordance with
their respective terms, subject, as to enforcement only, to the effect of
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity.

 

(vi)     The Notes have been duly authorized, and when executed and
authenticated in accordance with the Indenture and delivered to and paid for by
the Initial Purchaser in accordance with this Agreement, the Notes will
constitute valid and binding obligations of the Issuer, enforceable against the
Issuer in accordance with its terms, subject, as to enforcement only, to the
effect of bankruptcy, insolvency, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally or the application of
equitable principles in any proceeding, whether at law or in equity, and will be
entitled to the benefits of the Indenture.

 

(vii)    Other than as set forth in or contemplated by the Final Memorandum,
there are no legal or governmental proceedings pending to which the Issuer is a
party or of which any property or assets of the Issuer are the subject of which
could reasonably be expected to materially adversely affect the financial
position, stockholders’ or members’ equity or results of operations of the
Issuer or on the performance by the Issuer of its obligations hereunder or under
the other Transaction Documents to which it is a party.

 

(viii)   The execution, delivery and performance of this Agreement and the other
Transaction Documents to which it is a party and the consummation by the Issuer
and of the transactions contemplated herein and therein and in all documents
relating to the Notes will not result in any breach or violation of, or
constitute a default under, any agreement or instrument to which the Issuer is a
party or to which any of its properties or assets are subject, except for such
of the foregoing as to which relevant waivers, consents or amendments have been
obtained and are in full force and effect or which would not reasonably be
expected to have a material adverse effect on the financial position,
stockholders’ or members’ equity or results of operations of the Issuer or on
the performance by the Issuer of its obligations hereunder or under the other
Transaction Documents to which it is a party, nor will any such action result in
a violation of the organizational documents of the Issuer or any applicable law.

 

(ix)      Neither the Issuer nor the pool of Collateral Obligations is, or after
giving effect to the transactions contemplated by the Transaction Documents will
be, required to be registered as an "investment company" under the 1940 Act.

 

(x)      Assuming the Initial Purchaser’s representations herein are true and
accurate, it is not necessary in connection with the offer, sale and delivery of
the Notes in the manner contemplated by this Agreement and each Memorandum to
register the Notes under the Securities Act or to qualify the Indenture under
the Trust Indenture Act of 1939, as amended.

 

 5 

 



 

(xi)     The Notes satisfy the requirements set forth in Rule 144A(d)(3) under
the Securities Act. As of the Closing Date, the Notes will not be (i) of the
same class as securities listed on a national securities exchange in the United
States that is registered under Section 6 of the Securities Exchange Act of
1934, as amended (the "Exchange Act"), or (ii) quoted in any "automated
inter-dealer quotation system" (as such term is used in the Exchange Act) in the
United States.

 

(xii)     [Reserved].

 

(xiii)    After giving effect to the transfers on or prior to the Closing Date
and any contemporaneous releases, the Issuer will own the Collateral Obligations
conveyed to it on the Closing Date free and clear of all liens, encumbrances,
adverse claims or security interests ("Liens") other than Liens permitted by the
Transaction Documents.

 

(xiv)    Upon the execution and delivery of the Transaction Documents, payment
by the Initial Purchaser for the Purchased Notes and delivery to the Initial
Purchaser of the Purchased Notes, the Initial Purchaser will acquire title to
the Purchased Notes free of Liens except such Liens as may be created or granted
by the Initial Purchaser and those permitted in the Transaction Documents.

 

(xv)     No consent, authorization or order of, or filing or registration with,
any court or governmental agency is required for the co-issuance and sale of the
Notes or the execution, delivery and performance by the Issuer of this Agreement
or the other Transaction Documents to which it is a party, except such consents,
approvals, authorizations, filings, registrations or qualifications as have been
obtained or as may be required under the Securities Act or state securities or
blue sky laws or the rules and regulations of the Financial Industry Regulatory
Authority in connection with the sale and delivery of the Notes in the manner
contemplated herein.

 

(xvi)    The Collateral Obligations in all material respects have the
characteristics described in the Final Memorandum.

 

(xvii)   [Reserved].

 

(xviii)  Each of the representations and warranties of the Issuer set forth in
each of the other Transaction Documents to which it is a party is true and
correct in all material respects.

 

(xix)     No adverse selection procedures were used in selecting the Collateral
Obligations from among the loans that meet the criteria set forth in the
Indenture and that are included in the Assets.

 

 6 

 



 

(xx)     Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D under the Securities Act ("Regulation D")) of the Issuer nor anyone
acting on their behalf has, directly or indirectly (except to or through the
Initial Purchaser), sold or offered, or attempted to offer or sell, or solicited
any offers to buy, or otherwise approached or negotiated in respect of, any of
the Notes and neither the Issuer nor any of its affiliates will do any of the
foregoing. As used herein, the terms "offer" and "sale" have the meanings
specified in Section 2(3) of the Securities Act.

 

(xxi)    Neither the Issuer nor any affiliate (as defined in Rule 501(b) of
Regulation D) of the Issuer has directly, or through any agent, sold, offered
for sale, solicited offers to buy or otherwise negotiated in respect of any
security (as defined in the Securities Act) which is or will be integrated with
the sale of the Notes in a manner that would require the registration under the
Securities Act of the offering contemplated by each Memorandum or engaged in any
form of general solicitation or general advertising in connection with the
offering of the Notes.

 

(xxii)   With respect to any Secured Notes subject to the provisions of
Regulation S of the Securities Act, the Issuer has not offered or sold such
Secured Notes during the Distribution Compliance Period to a U.S. person or for
the account or benefit of a U.S. person (other than the Initial Purchaser). For
this purpose, the term "Distribution Compliance Period" and "U.S. person" are
defined as such term is defined in Regulation S.

 

(xxiii)  [Reserved].

 

(xxiv)  The Notes and the Transaction Documents conform in all material respects
to the descriptions thereof in the Final Memorandum.

 

(xxv)  Any taxes, fees, and other governmental charges in connection with the
execution and delivery of this Agreement and the other Transaction Documents and
the execution, delivery, and sale of the Notes have been or will be paid at or
before the Closing Date.

 

(xxvi) On or before the Closing Date, the Issuer has provided a written
representation (the "17g-5 Representations") to each nationally recognized
statistical rating organization hired to rate the Notes, which satisfies the
requirements of paragraph (a)(3)(iii) of Rule 17g-5 of the Exchange Act, and a
copy of which has been delivered to the Initial Purchaser. The Issuer has
complied, and has caused each of its affiliates to comply, with the 17g-5
Representations.

 

(xxvii) No proceeds received by the Issuer in respect of the Notes will be used
by the Issuer to acquire any security in any transaction which is subject to
Section 13 or 14 of the Exchange Act.

 

(xxviii) (i) To the extent applicable thereto, the Issuer and its ERISA
Affiliates is in compliance in all material respects with ERISA unless any
failure to so comply could not reasonably be expected to have a material adverse
effect and (ii) no lien under Section 303(k) of ERISA or Section 430(k) of the
Code exists on any of the Assets. As used in this paragraph, the term "ERISA
Affiliate" means, with respect to any Person, a corporation, trade or business
that is, along with such Person, a member of a controlled group (as described in
Section 414 of the Code or Section 4001 of ERISA).

 

 7 

 



 

(xxix)   The Issuer has not paid or agreed to pay to any Person any compensation
for soliciting another Person to purchase any of the Notes (except as
contemplated by this Agreement).

 

(xxx)    The Issuer has not taken, directly nor indirectly, any action designed
to cause or to result in, or that has constituted or which might reasonably be
expected to constitute, the stabilization or manipulation of the price of any
Note or to facilitate the sale or resale of the Notes.

 

(xxxi)    On and immediately after the Closing Date, the Issuer (after giving
effect to the issuance of the Notes and to the other transactions related
thereto as described in the Final Memorandum) will be Solvent. As used in this
paragraph, the term "Solvent" means, with respect to a particular date such
Person, that on such date (A) the present fair market value (or present fair
saleable value) of the assets of such Person is not less than the total amount
required to pay the probable liabilities of such Person on its total existing
debts and liabilities (including contingent liabilities) as they become absolute
and matured, (B) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business, (C) assuming the sale of
the Notes as contemplated by this Agreement and the Final Memorandum, such
Person is not incurring debts or liabilities beyond its ability to pay as such
debts and liabilities mature and (D) such Person is not engaged in any business
or transaction, and is not about to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of such contingent liabilities at any time, it
is intended that such liabilities will be computed at the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

Section 5.         Sale of Purchased Notes on Closing Date.

 

The sale of the Purchased Notes to the Initial Purchaser will be made without
registration of the Purchased Notes under the Securities Act, in reliance upon
the exemption therefrom provided by Section 4(a)(2) of the Securities Act.

 

(a)       The Initial Purchaser and the Issuer hereby agree that the Purchased
Notes will be offered and sold only in transactions exempt from registration
under the Securities Act. The Initial Purchaser and the Issuer will each
reasonably believe at the time of any sale of the Purchased Notes by the Issuer
through the Initial Purchaser (i) that either (A) each purchaser of the
Purchased Notes is (1) a QIB who is a Qualified Purchaser purchasing for its own
account (or for the accounts of QIBs who are Qualified Purchasers to whom notice
has been given that the resale, pledge or other transfer is being made in
reliance on Rule 144A under the Securities Act) in transactions meeting the
requirements of Rule 144A under the Securities Act or (2) solely in the case of
Purchased Notes issued as Certificated Secured Notes, an Institutional
Accredited Investor who is a Qualified Purchaser who purchases for its own
account and provides the Initial Purchaser with a written certification in
substantially the form attached to the Indenture, or (B) each purchaser is
acquiring the Purchased Notes in an offshore transaction meeting the
requirements of Regulation S, and (ii) that the offering of the Purchased Notes
will be made in a manner that will enable the offer and sale of the Purchased
Notes to be exempt from registration under state securities or Blue Sky laws;
and each such party understands that no action has been taken to permit a public
offering in any jurisdiction where action would be required for such purpose.
The Initial Purchaser and the Issuer each further agree not to (i) engage (and
each such party represents that it has not engaged) in any activity that would
constitute a public offering of the Purchased Notes within the meaning of
Section 4(a)(2) of the Securities Act or (ii) offer or sell the Purchased Notes
by (and each such party represents that it has not engaged in) any form of
general solicitation or general advertising (as those terms are used in
Regulation D), including the methods described in Rule 502(c) of Regulation D,
in connection with any offer or sale of the Purchased Notes.



 8 

 



(b)       The Initial Purchaser hereby represents and warrants to and agrees
with the Issuer, that (i) it is a QIB and a Qualified Purchaser and (ii) it will
offer the Purchased Notes only (A) to persons who it reasonably believes are
QIBs who are Qualified Purchasers in transactions meeting the requirements of
Rule 144A under the Securities Act, (B) to institutional investors who it
reasonably believes are Institutional Accredited Investors who are Qualified
Purchasers or (C) to persons acquiring the Purchased Notes in offshore
transactions in accordance with Regulation S. The Initial Purchaser further
agrees that (i) it will deliver to each purchaser of the Purchased Notes, prior
to the Closing Date, a copy of the Final Memorandum, as then amended or
supplemented, and (ii) prior to any sale of the Purchased Notes to an
Institutional Accredited Investor that it does not reasonably believe is a QIB
who is a Qualified Purchaser, it will receive from such Institutional Accredited
Investor a written certification in substantially the applicable form attached
to the Indenture.

 

(c)       The Initial Purchaser hereby represents that it is duly authorized and
possesses the requisite corporate power to enter into this Agreement.

 

(d)       The Initial Purchaser hereby represents there is no action, suit or
proceeding pending against or, to the knowledge of the Initial Purchaser,
threatened against or affecting, the Initial Purchaser before any court or
arbitrator or any government body, agency, or official which could reasonably be
expected to materially adversely affect the ability of the Initial Purchaser to
perform its obligations under this Agreement.

 

(e)       The Initial Purchaser hereby represents and agrees that all offers and
sales of the Purchased Notes by it to non–United States persons, prior to the
expiration of the Distribution Compliance Period, will be made only in
accordance with the provisions of Rule 903 or Rule 904 of Regulation S and only
upon receipt of certification of beneficial ownership of the securities by a
non–U.S. person in the form provided in the Indenture. For this purpose, the
term "Distribution Compliance Period" and "U.S. person" are defined as such
terms are defined in Regulation S.

 

(f)       The Initial Purchaser hereby represents and agrees that it has not
offered, sold or otherwise made available and will not offer, sell or otherwise
make available any Offered Notes which are the subject of the offering
contemplated by the Final Memorandum to any retail investor in the EEA. For the
purposes of this provision:

 

 9 

 



 

(i)       the expression "retail investor" means a person who is one (or more)
of the following:

 

A.a retail client as defined in point (11) of Article 4(1) of MiFID II as
amended; or

 

B.a customer within the meaning of Directive 2002/92/EC (known as the Insurance
Mediation Directive) as amended, where that customer would not qualify as a
professional client as defined in point (10) of Article 4(1) of MiFID II; or

 

C.not a qualified investor as defined in Directive 2003/71/EC (known as the
Prospectus Directive) as amended; and

 

(ii)       the expression "offer" includes the communication in any form and by
any means of sufficient information on the terms of the offer and the Offered
Notes to be offered so as to enable an investor to decide to purchase or
subscribe for the Offered Notes.

 

Section 6.         Certain Agreements of the Issuer.

 

The Issuer covenants and agrees with the Initial Purchaser as follows:

 

(a)       If, at any time prior to the earlier of the completion of the
distribution and the 90th day following the Closing Date, any event involving
the Issuer or, to the knowledge of a Responsible Officer, the Collateral Manager
shall occur as a result of which the Final Memorandum (as then amended or
supplemented) would include an untrue statement of a material fact or omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading, the Issuer will
immediately notify the Initial Purchaser and will prepare and furnish to the
Initial Purchaser an amendment or supplement to the Final Memorandum that will
correct such statement or omission. The Issuer will not at any time amend or
supplement the Final Memorandum (i) prior to having furnished the Initial
Purchaser with a copy of the proposed form of the amendment or supplement and
giving the Initial Purchaser a reasonable opportunity to review the same or
(ii) except to the extent the Issuer may determine that the Issuer is required
to so disclose pursuant to applicable law and after consultation with the
Initial Purchaser (and, in such a circumstance, shall remove all references to
the Initial Purchaser therefrom if so requested by the Initial Purchaser), in a
manner to which the Initial Purchaser or its counsel shall object.

 

(b)       During the period referred to in Section 6(a), the Issuer will furnish
to the Initial Purchaser, without charge, copies of the Final Memorandum
(including all exhibits and documents incorporated by reference therein), the
Transaction Documents, and all amendments or supplements to such documents, in
each case, as soon as reasonably available and in such quantities as the Initial
Purchaser may from time to time reasonably request.

 

 10 

 



 

(c)        Subject to compliance with Regulation FD, at all times during the
course of the private placement contemplated hereby and prior to the Closing
Date, (i) the Issuer will make available to each offeree such information
concerning any other relevant matters as it or any of its affiliates possess or
can acquire without unreasonable effort or expense, as determined in good faith
by it or such affiliate, as applicable, (ii) the Issuer will provide each
offeree the opportunity to ask questions of, and receive answers from, it
concerning the terms and conditions of the offering and to obtain any additional
information, to the extent it or any of its affiliates possess such information
or can acquire it without unreasonable effort or expense (as determined in good
faith by it or such affiliate, as applicable), necessary to verify the accuracy
of the information furnished to the offeree, (iii)  the Issuer will not publish
or disseminate any material in connection with the offering of the Notes except
as contemplated herein or as consented to by the Initial Purchaser, (iv) the
Issuer will advise the Initial Purchaser promptly of the receipt by the Issuer
of any communication from the SEC or any state securities authority concerning
the offering or sale of the Notes, (v) the Issuer will advise the Initial
Purchaser promptly of the commencement of any lawsuit or proceeding to which the
Issuer is a party relating to the offering or sale of the Notes, and (vi) the
Issuer will advise the Initial Purchaser of the suspension of the qualification
of the Notes for offering or sale in any jurisdiction, or the initiation or
threat of any procedure for any such purpose.

 

(d)        Subject to compliance with Regulation FD, the Issuer will furnish,
upon the written request of any Noteholder or of any owner of a beneficial
interest in a Note, such information as is specified in paragraph (d)(4) of
Rule 144A under the Securities Act (i) to such Noteholder or beneficial owner,
(ii) to a prospective purchaser of such Note or interest therein designated by
such Noteholder or beneficial owner, or (iii) to the Trustee for delivery to
such Noteholder, beneficial owner or prospective purchaser, in order to permit
compliance by such Noteholder or beneficial owner with Rule 144A under the
Securities Act in connection with the resale of such Note or beneficial interest
therein by such holder or beneficial owner in reliance on Rule 144A under the
Securities Act unless, at the time of such request, the Issuer is subject to the
reporting requirements of Section 13 or 15(d) of the Exchange Act or is exempt
from such reporting requirements pursuant to and in compliance with
Rule 12g3-2(b) of the Exchange Act.

 

(e)         Except as otherwise provided in the Indenture, each Purchased Note
will contain legends in the forms set forth in the Final Memorandum.

 

(f)          [Reserved].

 

(g)         Neither the Issuer nor any of its affiliates or any other Person
acting on their behalf shall engage, in connection with the offer and sale of
the Notes, in any form of general solicitation or general advertising within the
meaning of Rule 502(c) of Regulation D under the Securities Act, including, but
not limited to, the following:

 

(i)     any advertisement, article, notice or other communication published in
any newspaper, magazine or similar medium or broadcast over television or radio;
and

 

(ii)     any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

 11 

 



 

(h)       The Issuer shall not solicit any offer to buy from, or offer to sell,
or sell to any Person any Notes, except through the Initial Purchaser or with
the consent of the Initial Purchaser and/or as otherwise specified in the
Indenture at any time on or prior to the Closing Date; on or prior to the
Closing Date, neither the Issuer nor any of its affiliates (except for
compliance with Regulation FD) shall publish or disseminate any material other
than the Additional Offering Documents consented to by the Initial Purchaser and
the Final Memorandum in connection with the offer or sale of the Notes as
contemplated by this Agreement, unless the Initial Purchaser shall have
consented to the use thereof; if the Issuer or any of its affiliates makes any
press release including "tombstone" announcements, in connection with the
Transaction Documents, the Issuer shall permit the Initial Purchaser to review
and approve such release in advance.

 

(i)       The Issuer shall not take, or permit or cause any of its affiliates to
take, any action whatsoever which would have the effect of requiring the
registration, under the Securities Act, of the offer or sale of the Notes.

 

(j)       The Issuer shall not take, directly or indirectly, any action designed
to or which has constituted or which might reasonably be expected to cause or
result, under the Exchange Act or otherwise, in stabilization or manipulation of
the price of any Note to facilitate the sale or resale of the Notes.

 

(k)       The Issuer shall apply the net proceeds from the sale of the Notes as
set forth in the Final Memorandum under the heading "Use of Proceeds".

 

Section 7.         Conditions of the Initial Purchaser Obligations.

 

The obligation of the Initial Purchaser to purchase the Purchased Notes on the
Closing Date will be subject to the accuracy, in all material respects, of the
representations and warranties of the Issuer herein, to the performance, in all
material respects, by the Issuer of its obligations hereunder and to the
following additional conditions precedent:

 

(a)       The Notes shall have been duly authorized, executed, authenticated and
delivered, the Transaction Documents shall have been duly authorized, executed
and delivered by the respective parties thereto and shall be in full force and
effect, and the documents required to be delivered pursuant to the Indenture in
respect of the Collateral Obligations shall have been delivered to the Custodian
pursuant to and as required by the Transaction Documents.

 

(b)       The Initial Purchaser shall have received a certificate, dated as of
the Closing Date, of a manager of the Collateral Manager to the effect that such
officer has carefully examined the Final Memorandum and that, to the best of
such officer’s knowledge, nothing has come to the attention of such officer that
would lead such officer to believe that the "CM Offering Circular Information"
(as defined in the Final Memorandum), as of the date of the Final Memorandum and
as of the Closing Date, contained any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(c)       The Class A-1 Notes shall have been rated "AAA(sf)" by S&P and "AAAsf"
by Fitch, the Class A-2 Notes shall have been rated "AAA(sf)" by S&P, the Class
B-1 Notes shall have been rated no less than "AA(sf)" by S&P, the Class B-2
Notes shall have been rated no less than "AA(sf)" by S&P, the Class C Notes
shall have been rated no less than "A(sf)" by S&P, and the Class D Notes shall
have been rated no less than "BBB-(sf)" by S&P, such ratings shall not have been
rescinded, and no public announcement shall have been made by either S&P or
Fitch that any ratings of the Offered Notes have been placed under review.

 

 12 

 



 

(d)       [Reserved].

 

(e)       The Initial Purchaser shall have received an opinion, dated the
Closing Date, of Locke Lord LLP, counsel to the Trustee, in form and substance
satisfactory to the Initial Purchaser.

 

(f)       The Initial Purchaser shall have received legal opinions or letters of
Dechert LLP, counsel to the Issuer, the Retention Provider and the Collateral
Manager, with respect to certain corporate matters with respect to the Issuer,
the Retention Provider and the Collateral Manager and certain federal tax,
securities law and investment company matters and bankruptcy matters, in form
and substance satisfactory to the Initial Purchaser.

 

(g)       The Initial Purchaser shall have received legal opinions of Clark Hill
PLC, Delaware counsel to the Issuer and the Retention Provider with respect to
certain limited liability company and other matters with respect to the Issuer
and the Retention Provider in form and substance satisfactory to the Initial
Purchaser.

 

(h)       The Initial Purchaser shall have received legal opinions of Venable
LLP, Maryland counsel to Golub Capital Investment Corporation with respect to
certain corporate matters in form and substance satisfactory to the Initial
Purchaser;

 

(i)       The Initial Purchaser shall have received from the Trustee a
certificate signed by one or more duly authorized officers of the Trustee, dated
the Closing Date, in customary form.

 

(j)       [Reserved].

 

(k)       The Purchaser shall have purchased or otherwise acquired the
Subordinated Notes in accordance with the terms of the Subordinated Note
Purchase Agreements.

 

(l)       The Indenture, the Collateral Management Agreement and all other
documents incident hereto and to the other Transaction Documents shall be
reasonably satisfactory in form and substance to the Initial Purchaser and its
counsel.

 

If any of the conditions specified in this Section 7 shall not have been
fulfilled in all material respects when and as provided in this Agreement, or if
any of the opinions and certificates mentioned above shall not be in all
material respects reasonably satisfactory in form and substance to the Initial
Purchaser, this Agreement and all of the Initial Purchaser’s obligations
hereunder may be canceled by the Initial Purchaser at or prior to delivery of
and payment for the Purchased Notes. Notice of such cancellation shall be given
to the Collateral Manager in writing, or by telephone or facsimile confirmed in
writing.

 

 13 

 



 

Section 8.         Indemnification and Contribution.

 

(a)       The Issuer (an "indemnifying party" as such term is used in this
Agreement), shall indemnify and hold harmless the Initial Purchaser, its
officers, directors, employees, agents and each person, if any, who controls the
Initial Purchaser within the meaning of either the Securities Act or the
Exchange Act and the affiliates of the Initial Purchaser (each an "indemnified
party" as such term is used in this Agreement) from and against any loss, claim,
damage or liability, joint or several, and any action in respect thereof, to
which any indemnified party may become subject, under the Securities Act or
Exchange Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, any untrue statement or alleged untrue
statement of a material fact contained in any Memorandum or any Additional
Offering Document or arises out of, or is based upon, the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein in light of the circumstances under
which they were made not misleading, and shall reimburse any such indemnified
party for any legal and other expenses reasonably incurred by such indemnified
party in investigating or defending or preparing to defend against any such
loss, claim, damage, liability or action; provided, however, that the
indemnifying parties shall not be liable to any such indemnified party in any
such case to the extent that any such loss, claim, damage, liability or action
arises out of, or is based upon, any untrue statement or alleged untrue
statement or omission or alleged omission made in any Memorandum or any
Additional Offering Document written information relating to such indemnified
party and furnished to the Collateral Manager by such indemnified party
specifically for inclusion therein; provided, further, that the foregoing
indemnity shall not inure to the benefit of any indemnified party from whom the
person asserting any such loss, claim, damage or liability purchased the
Purchased Notes which are the subject thereof if the indemnified party sold
Purchased Notes to the person alleging such loss, claim, damage or liability
without sending or giving a copy of the Final Memorandum at or prior to the
confirmation of the sale of the Purchased Notes, if the Collateral Manager shall
have previously furnished copies thereof to such indemnified party and the loss,
claim, damage or liability of such person results from an untrue statement or
omission of a material fact contained in the Initial Preliminary Memorandum or
the Second Preliminary Memorandum which was corrected in the Final Memorandum.
The foregoing indemnity is in addition to any liability that the indemnifying
parties may otherwise have to any indemnified party. The indemnifying parties
acknowledge that the statements set forth in the Final Memorandum (x) under the
caption: "Plan of Distribution" (but solely the second, fourth, seventh, ninth,
eleventh, twelfth and thirteenth paragraphs under such caption) of the Final
Memorandum, (y) relating to Wells Fargo Securities, LLC on page i of the Final
Memorandum in the ninth, tenth and eleventh paragraphs under the heading
"Important Information Regarding This Offering Circular and the Secured Notes"
and (z) under the caption "Risk Factors—Relating to Certain Conflicts of
Interest—The Issuer will be subject to various conflicts of interest involving
Wells Fargo Securities and its Affiliates" constitute the only written
information furnished to the Collateral Manager by or on behalf of the
indemnified parties specifically for inclusion in any Memorandum or any
Additional Offering Document.

 

(b)       Golub Capital Investment Corporation (the "Company") (an "indemnifying
party" as such term is used in this Agreement, solely for purposes of the
indemnity provided under this clause (b)), shall indemnify and hold harmless
each indemnified party from and against any loss, claim, damage or liability,
joint or several, and any action in respect thereof, to which any indemnified
party may become subject, under the Securities Act or Exchange Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, any material breach by the Purchaser of its representations,
covenants or obligations under the E.U. Risk Retention Letter and shall
reimburse any such indemnified party for any legal and other expenses reasonably
incurred by such indemnified party in investigating or defending or preparing to
defend against any such loss, claim, damage, liability or action. The foregoing
indemnity is in addition to any liability that the indemnifying parties may
otherwise have to any indemnified party.

 

 14 

 

  

(c)       Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against an indemnifying party
under this Section 8, notify such indemnifying party in writing of the claim or
commencement of that action; provided, however, that the failure to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have to an indemnified party under this Section 8, except to the
extent that such indemnifying party has been prejudiced by such failure; and,
provided, further, that the failure to notify an indemnifying party shall not
relieve such indemnifying party from any liability that it may have to an
indemnified party otherwise than under this Section 8. If any such claim or
action shall be brought against an indemnified party, and it shall notify an
indemnifying party thereof, such indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party. After notice from any
such indemnifying party or parties to the indemnified party or parties of its or
their election to assume the defense of such claim or action, any such
indemnifying party or parties shall not be liable to the indemnified party under
this Section 8 for any legal or other expenses subsequently incurred by the
indemnified party or parties in connection with the defense thereof; provided
that the indemnified party seeking such indemnity shall have the right to employ
counsel to represent it and any other indemnified party who may be subject to
liability arising out of any claim or action in respect of which indemnity may
be sought by an indemnified party against an indemnifying party under this
Section 8, if (i) in the reasonable judgment of such indemnified party, there
may be legal defenses available to it and any other indemnified party different
from or in addition to those available to the Company or the Issuer, as
applicable, or there is a conflict of interest between it and any other
indemnified party, on one hand, and the Company or the Issuer, as applicable, on
the other hand, or (ii)  the Company or the Issuer, as applicable, shall fail to
select counsel reasonably satisfactory to such indemnified party or parties, and
in such event the fees and expenses of such separate counsel shall be paid by
the Company or the Issuer, as applicable. In no event shall the Company or the
Issuer, as applicable, be liable for the fees and expenses of more than one
separate firm of attorneys for all indemnified parties in connection with any
other action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party, unless such settlement (i) does not
include a statement as to, or admission of, fault, culpability or a failure to
act by or on behalf of any such indemnified party, and (ii) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.

 

 15 

 



 

(d)       If the indemnification provided for in Section 8 shall for any reason
be unavailable to an indemnified party under subsection 8(a) or (b) hereof in
respect of any loss, claim, damage or liability, or any action in respect
thereof, referred to therein, then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by the Issuer or the Company, as
applicable, on the one hand, and the Initial Purchaser on the other hand from
the offering and sale of the Notes or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Issuer or the Company, as applicable,
on the one hand and the Initial Purchaser on the other hand with respect to the
statements, omissions (or, in the case of the Company, breach) that resulted in
such loss, claim, damage or liability, or action in respect thereof, as well as
any other relevant equitable considerations. The relative benefits received by
the Issuer or the Company, as applicable, on the one hand and the Initial
Purchaser on the other hand with respect to such offering shall be deemed to be
in the same proportion as the total net proceeds from the offering and sale of
the Notes (after deducting expenses) received by the Issuer bear to the total
fees actually received by the Initial Purchaser with respect to such offering
and sale. The relative fault as between the Initial Purchaser and the Issuer
shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Issuer or by the Initial Purchaser,
the intent of the parties and their relative knowledge, access to information
and opportunity to correct or prevent such statement or omission. The Issuer,
the Company and the Initial Purchaser agree that it would not be just and
equitable if contributions pursuant to this subsection 8(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to herein. The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage or liability, or action in respect thereof, referred to above in this
subsection 8(d) shall be deemed to include, for purposes of this
subsection 8(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim. Notwithstanding the provisions of this subsection 8(d), the Initial
Purchaser shall not be required to contribute any amount in excess of the
aggregate fee actually paid to the Initial Purchaser with respect to the
offering of the Offered Notes. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

For purposes of this subsection (d), the term "as applicable" shall not be
deemed to refer to the relative benefits or fault of the Company except to the
extent that a contribution is required solely in respect of an indemnification
obligation of the Company under subsection (b) and, in any case, the relative
benefits or fault of the Company and the Issuer shall not be deemed to be
cumulative.

 

(e)       The indemnity agreements contained in this Section 8 shall survive the
delivery of the Notes, and the provisions of this Section 8 shall remain in full
force and effect, regardless of any termination or cancellation of this
Agreement or any investigation made by or on behalf of any indemnified party.

 

 16 

 

 

Section 9.         Termination.

 

This Agreement shall be subject to termination in the absolute discretion of the
Initial Purchaser, by notice given to the Issuer prior to delivery of and
payment for the Purchased Notes, if prior to such time (i) trading in securities
generally on the New York Stock Exchange shall have been suspended or materially
limited or any setting of minimum prices for trading on such exchange shall have
occurred, (ii) there shall have been, since the respective dates as of which
information is given in the Final Memorandum, any material adverse change in the
condition, financial or otherwise, or in the properties (including, without
limitation, the Collateral Obligations) or the earnings, business affairs or
business prospects of the Issuer or the Collateral Manager, whether or not
arising in the ordinary course of business, (iii) a general moratorium on
commercial banking activities in New York shall have been declared by either
U.S. federal or New York State authorities, or (iv) there shall have occurred
any material outbreak or escalation of hostilities or other calamity or crises
the effect of which on the financial markets of the United States is such as to
make it, in the reasonable judgment of the Initial Purchaser, impracticable or
inadvisable to market the Purchased Notes on the terms and in the manner
contemplated by each Memorandum as amended or supplemented.

 

Section 10.       Severability Clause.

 

Any part, provision, representation, or warranty of this Agreement which is
prohibited or is held to be void or unenforceable in any jurisdiction shall, as
to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

 

Section 11.       Notices.

 

All demands, notices and communications hereunder shall be in writing and shall
be deemed to have been duly given if personally delivered at or mailed by
overnight mail, certified mail or registered mail, postage prepaid and effective
only upon receipt and if sent to the Initial Purchaser, will be delivered to
Wells Fargo Securities, LLC, 550 S. Tryon Street, 5th Floor, Charlotte, North
Carolina 28202, Attention: Asset-Backed Finance – GCIC CLO II LLC or if sent to
the Issuer, c/o Golub Capital Investment Corporation, 666 Fifth Avenue, 18th
Floor, New York, New York 10103, with a copy to c/o Puglisi & Associates, 850
Library Avenue, Suite 204, Newark, Delaware 19711.

 

Section 12.       Representations and Indemnities to Survive.

 

The respective agreements, representations, warranties, indemnities and other
statements of the Company, the Issuer and their respective officers and of the
Initial Purchaser set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
the Initial Purchaser, the Company, the Issuer or any indemnified party referred
to in Section 8 of this Agreement, and will survive delivery of and payment for
the Notes.

 

Section 13.       Successors.

 

This Agreement will inure to the benefit of and be binding upon the parties
hereto and their respective successors by merger, consolidation or acquisition
of their assets substantially as an entity and each indemnified party referred
to in Section 8 of this Agreement and, except as specifically set forth herein,
no other person will have any right or obligation hereunder.



 17 

 

 

Section 14.       Applicable Law.

 

(a)       THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES).

 

(b)       EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT. EACH PARTY HERETO (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 14(b).

 

(c)       ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY BE
BROUGHT IN THE COURTS OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON–EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH SUCH PARTY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM
NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION
OR PROCEEDING IN SUCH JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT
RELATED HERETO.

 

Section 15.       Counterparts, Etc.

 

This Agreement supersedes all prior or contemporaneous agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be changed, waived, discharged or terminated except by a
writing signed by the party against whom enforcement of such change, waiver,
discharge or termination is sought. This Agreement may be signed in any number
of counterparts each of which shall be deemed an original, which taken together
shall constitute one and the same instrument.



 18 

 



Section 16.       [Reserved].

 

Section 17.       No Petition; Limited Recourse.

 

(a)       The Initial Purchaser covenants and agrees that, prior to the date
that is one year (or such longer preference period as shall then be in effect)
plus one day after the payment in full of each Class of Notes, it will not
institute against the Issuer or join any other Person in instituting against the
Issuer any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceedings under the laws of the United States or
any state of the United States.

 

(b)       Notwithstanding anything to the contrary herein, the obligations of
the Issuer hereunder are limited recourse obligations of the Issuer,
respectively, payable solely from the Assets securing the Offered Notes, and
following the exhaustion of such Assets, any claims of the Initial Purchaser
hereunder against the Issuer shall be extinguished. All payments by the Issuer
to the Initial Purchaser hereunder shall be made subject to and in accordance
with the Priority of Payments set forth in the Indenture.

 

(c)       This Section 17 will survive the termination of this Agreement.

 

Section 18.       Arm’s-Length Transaction; Other Transactions.

 

(a)       The Issuer acknowledges and agrees that (i) the purchase and sale of
the Purchased Notes pursuant to this Agreement, including the determination of
the offering price of the Purchased Notes and any related discounts and
commissions, is an arm’s-length commercial transaction between the Issuer, on
the one hand, and the Initial Purchaser, on the other hand, (ii) in connection
with the offering contemplated hereby and the process leading to such
transaction, the Initial Purchaser is and has been acting solely as a principal
and is not an agent or fiduciary of the Issuer or any of its equity holders,
creditors, employees or any other party, (iii) the Initial Purchaser has not
assumed and will not assume an advisory or fiduciary responsibility in favor of
the Issuer with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether the Initial Purchaser has advised or is
currently advising the Issuer on other matters) and the Initial Purchaser has no
obligation to the Issuer with respect to the offering contemplated hereby,
except the obligations expressly set forth in this Agreement, and (iv) the
Initial Purchaser has not provided any legal, accounting, regulatory or tax
advice with respect to the offering contemplated hereby and the Issuer has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it deemed appropriate.

 

(b)       The Issuer acknowledges and agrees that the Initial Purchaser and its
Affiliates may presently have and may in the future have investment and
commercial banking, trust and other relationships with parties other than the
Issuer, which parties may have interests with respect to the purchase and sale
of the Notes. Although the Initial Purchaser in the course of such other
relationships may acquire information about the purchase and sale of the Notes,
potential purchasers of the Notes or such other parties, the Initial Purchaser
shall not have any obligation to disclose such information to the Issuer.
Furthermore, the Issuer acknowledges that the Initial Purchaser may have
fiduciary or other relationships whereby the Initial Purchaser may exercise
voting power over securities of various persons, which securities may from time
to time include securities of the Issuer or its Affiliates or of potential
purchasers. The Issuer acknowledges that the Initial Purchaser may exercise such
powers and otherwise perform any functions in connection with such fiduciary or
other relationships without regard to its relationship to the Issuer hereunder.



 19 

 



 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

 20 

 

 

  GCIC CLO II LLC       By: Golub Capital Investment Corporation, its
designated manager       By: /s/ Ross A. Teune   Name: Ross A. Teune   Title:
Chief Financial Officer

 

GCIC CLO II LLC

Purchase Agreement

 

 

 

 

  GOLUB CAPITAL INVESTMENT CORPORATION, solely with respect to Sections 8(b),
8(c), 8(d), 8(e), 10, 12, 13, 14, 15 and 17 (in each case, as they relate to its
obligations under Section 8(b))       By: /s/ Ross A. Teune   Name: Ross A.
Teune   Title: Chief Financial Officer

 

GCIC CLO II LLC

Purchase Agreement

 

 

 

 

The foregoing Agreement is hereby confirmed and

accepted as of the date first above written.

 

WELLS FARGO SECURITIES, LLC,   as the Initial Purchaser       By: /s/ Steve Sebo
  Name: Steve Sebo   Title: Vice President  

 

GCIC CLO II LLC

Purchase Agreement

 

 

 

 

SCHEDULE I

 

Notes to be Purchased by the Initial Purchaser

 

    Price       Principal Amount of Class A-1 Notes to be Purchased:
U.S.$490,000,000 100%       Principal Amount of Class A-2 Notes to be Purchased:
U.S.$38,500,000 99.97999%       Principal Amount of Class B-1 Notes to be
Purchased: U.S.$18,000,000 100%

 



 

